DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final action on the merits of application 16/701229.  Claims 1-11 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Hofstetter DE102017104446 interpreted using machine language translation previously cited.

Regarding claim 1 Hofstetter shows: A clutch device comprising: a case 110 (Fig 2); a clutch housing 80 housed in the case, the clutch housing including a cylindrical portion (25) and a wall (riveted to 25), the cylindrical portion including a housing space 
a multi-disc clutch 10 housed in the housing space, the multi-disc clutch including a plurality of clutch plates 26; and 
a rolling bearing (60) including an inner ring, an outer ring, and a plurality of rolling elements disposed between the inner ring and the outer ring, the inner ring being attached to an inner ring attachment portion (111) of the case 110, the outer ring being attached to an outer ring attachment portion (81) of the wall of the clutch housing, the rolling bearing being configured to support the clutch housing such that the clutch housing is rotatable relative to the case.
an inner rotative member 130 disposed inward of the clutch housing; and a support member (inner part of 111 and needle bearing) to support the inner rotative member such that the inner rotative member rotates relative to the case 110, wherein the inner rotative member includes an engagement portion 22 in engagement with inner clutch plates (at 26) of the plurality of clutch plates, an introduction space (left of bearing 60) into which lubricating oil having passed through the support member is introduced, the introduction space being located inward of the engagement portion 22, and an oil hole (passing through 81) which the introduction space is in communication with the housing space.  (examiner’s position is that in Fig 2 oil passes through the unnumbered holes from 101 through 130 and through 111 into the introduction space left of bearing 60 through housing portion 23 and into wet space 90 in first housing space)



Regarding claim 5 a lubricating structure (unnumbered passages in shaft 130 and case 110 near bearing 60) configured to supply lubricating oil to the rolling bearing 60 supporting the clutch housing 80, wherein the inner rotative member 130 includes a groove (at the inner face between 110 and 130) defined in a portion of an outer peripheral surface of the inner rotative member located radially inward of the support member 62 and unnumbered needle bearing on 130, the groove being configured to allow the lubricating oil to flow through the groove, and the lubricating structure is configured such that the lubricating oil having flowed through the groove is supplied to the rolling bearing (via unnumbered introduction space to the left of bearing 60 in Fig 2) supporting the clutch housing.


Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hofstetter DE 102017104446 as applied to claim 1 above, and further in view of Niwata 2018/0163839.

Regarding claim 2 The roller bearing of Hofstetter 60 is a double roller bearing and not a tapered roller bearing however in a multi-plate clutch with housing 51 and case 9, Niwata ‘839 (Fig 2) discloses an inner rotative member 4 disposed inward of the clutch housing, wherein the rolling bearing is a tapered roller bearing 12 in which the rolling elements each include a large diameter portion and a small diameter portion such that each of the rolling elements has a conical shape, and the rolling elements roll on an outer ring raceway surface of an inner peripheral surface of the outer ring and an inner ring raceway surface of an outer peripheral surface of the inner ring, and the large diameter portion of the each rolling element is disposed farther away from the housing space (Niwata 52) than the small diameter portion of the each rolling element in an axial direction parallel to a rotation axis of the inner rotative member.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to replace the double bearing of Hofstetter with the tapered roller bearing of . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hofstetter DE 102017104446 as applied to claim 3 above, and further in view of Niwata 2014/0284168

Regarding claim 6 Hofstetter further shows: a lubricating structure (unnumbered through parts 101, 130, 110 and 80 configured to supply the lubricating oil to the rolling bearing 60 supporting the clutch housing 80, wherein the inner ring of the rolling bearing supporting the clutch housing is disposed on an outer periphery of a projection 111 of the case 110, the projection includes a hole defined in a portion of an inner peripheral surface of the projection located radially outward of the support member (62 and needle bearing), the hole being configured to allow the lubricating oil to flow through the hole, and the lubricating structure is configured such that the lubricating oil having flowed through the hole is supplied to the rolling bearing supporting the clutch housing.
Hofstetter teaches a lubricating hole rather than a groove in the case projection.  However Niwata ‘168 discloses a clutch with case 31 and housing 22 with a rolling bearing 61 disposed on a projection of the case (31c) that includes a groove 31d (Fig 4) to supply lubrication (along the arrow in Fig 4) to the rolling bearing 61.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to replace the hole of Hofstetter with a groove as taught in Niwata ‘168 this being another way to provide lubrication.

 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haupt WO2017/157479 cited by applicant and interpreted using copending US 2019/0337505 previously cited in view of Lorenz 20180245640.

Regarding claim 9 Haupt shows: A clutch device comprising: a case 11; a first clutch housing (left part of 22 including parts left 20, left 31, 32, and 34) housed in the case, the first clutch housing including a cylindrical portion left part of 31 (paragraph 0041) and a wall (32) extending inward from an end of the cylindrical portion; a second clutch housing (right part of 22 including parts right of 20, right of 31, 33, and 35) housed in the case, the second clutch housing including a cylindrical portion and a wall 33 extending inward from an end of the cylindrical portion; a first multi-disc clutch 25 housed in a first housing space defined inward of the cylindrical portion of the first clutch housing, the first multi-disc clutch including a plurality of clutch plates; a second multi-disc clutch 26 housed in a second housing space defined inward of the cylindrical portion of the second clutch housing, the second multi-disc clutch including a plurality of clutch plates; 
a partition (between 67 and 68 in Fig 2) defining a boundary between the first housing space and the second housing space; 
a first rolling bearing 29 supporting the first clutch housing such that the first clutch housing is rotatable relative to the case, the first rolling bearing including an inner ring, an outer ring, and a plurality of rolling elements disposed between the inner ring housing, the outer ring of the first rolling bearing being attached to a first outer ring attachment portion of the case; and 
a second rolling bearing 30 supporting the second clutch housing such that the second clutch housing is rotatable relative to the case, the second rolling bearing including an inner ring, an outer ring, and a plurality of rolling elements disposed between the inner ring and the outer ring, the inner ring of the second rolling bearing being attached to a second inner ring attachment portion of the housing, the outer ring of the second rolling bearing being attached to a second outer ring attachment portion of the case.

Haupt further shows: an inner rotative member (27 in Fig 3) disposed inward of the clutch housing; and a support member 34 to support the inner rotative member such that the inner rotative member rotates relative to the case 11, wherein the inner rotative member includes an engagement portion 23 in engagement with inner clutch plates 25 of the plurality of clutch plates, and lubrication (paragraph 0050) 

Haupt teaches that the rolling bearings (29, 30) are attached such that the inner rings are attached to the housings (at 34, 35) and the outer rings are attached to the case.  However Hofstetter teaches a double clutch with a rolling bearing 60 having an inner ring attached to the case 110 and an outer ring attached to the housing (80 at 81).   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to reverse the bearing to case and housing attachment structure 
Hofstetter further teaches an inner rotative member 130 disposed inward of the clutch housing; and a support member (inner part of 111 and needle bearing) to support the inner rotative member such that the inner rotative member rotates relative to the case 110, wherein the inner rotative member includes an engagement portion 22 in engagement with inner clutch plates (at 26) of the plurality of clutch plates, an introduction space (left of bearing 60) into which lubricating oil having passed through the support member is introduced, the introduction space being located inward of the engagement portion 22, and an oil hole (passing through 81) which the introduction space is in communication with the housing space.  (examiner’s position is that in Fig 2 oil passes through the unnumbered holes from 101 through 130 and through 111 into the introduction space left of bearing 60 through housing portion 23 and into wet space 90 in first housing space)

It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to add lubrication to the clutch of Haupt as taught in Hofstetter with the motivation to cool heat generated when the clutch engages and to reduce wear in the clutch.


Regarding claim 10 Haupt shows: a first presser 42; a second presser 43; a first inner rotative member (27,23) disposed inward of the first clutch housing; and a second 

Regarding claim 11 Haupt further shows: the partition is secured to the first and second clutch housings (31 left and right) such that the partition is immovable relative to the first and second clutch housings in the axial direction.  (Examiner’s position is that the unnumbered partition between plates 67 and 68 in Fig 2 is a circlip or ring that is held in a groove formed in cylinder portion 31 in the splines for the outer plates of clutch 25 and 26)

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed 06/18/2021 have been fully considered, as to Lorenz they are persuasive but they are not persuasive as to Hofstetter.
Applicant argues that claim 1 as amended includes limitations of claim 8 (which depends from claim 4), however claim 1 does not include all limitations of original claims 4 and 8.   As such Hofstetter reads on claim 1 as indicated.   Specifically applicant argues, page 11, “Hofstetter lacks the recited introduction space”    Examiner considered the unnumbered space to the left of bearing 60 in Fig 2 to be the introduction space.   Applicant further argues that “Moreover, the bearing 62 is located radially inward of the inner hub (22) of the clutch and is not fed oil from the bearing 62.”   This argument is somewhat unclear but examiner points out that “an introduction space (left of bearing 60 in Fig 2) into which lubrication oil having passed through the support member (111 innerside) is introduced…” as recited in amended claim 1 is broader than original claim 4 and 8, and claim 1 is not limited to a support bearing with lubrication passing through as argued, but rather just to a support member.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MARK A MANLEY/Primary Examiner, Art Unit 3659